Citation Nr: 1734369	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-10 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for head and facial injuries.

2.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for stroke to include as secondary to head and facial injuries.

3.   Entitlement to service connection for head and facial injuries.

4.   Entitlement to service connection for a stroke to include as secondary to head and facial injuries. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from August 1963 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing April 2017. A transcript of the hearing has been associated with the claims file.

The Board notes that additional evidence has been associated with the claims file since the last issuance of the statement of the case (SOC). In an August 2017 correspondence, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of this evidence in the first instance. Regardless, since the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary. See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154. Thus, the Board may properly consider such evidence in the first instance. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for head and facial injuries and entitlement to service connection for a stroke to include as secondary to head and facial injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   A May 2000 rating decision denied the claim of entitlement to service connection for head and facial injuries. The Veteran did not file an appeal to that decision, nor was new and material evidence received within one year of the decision.  

2.  An April 2007 rating decision denied the claim of entitlement to service connection for stroke due to head injury. The Veteran did not file an appeal to that decision, nor was new and material evidence received within one year of the decision.  

3.  Evidence pertaining to the Veteran's claim for head and facial injuries received since the May 2000 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4.  Evidence pertaining to the Veteran's claim for stroke due to head injury received since the April 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.   The May 2000 rating decision that denied entitlement to service connection for head and facial injuries is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.   The April 2007 rating decision that denied entitlement to service connection for stroke due to head injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103.

3.   The evidence received since the May 2000 rating decision is new and material, and the Veteran's claim for service connection for head and facial injuries is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.   The evidence received since the April 2007 rating decision is new and material, and the Veteran's claim for service connection for stroke due to head injury is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, a May 2000 rating decision initially denied service connection for head and facial injuries. At such time, the RO denied the Veteran's claim on the basis that it was not well grounded as there was no record of treatment in service for head and facial injuries. An April 2007 rating decision indicates that the Veteran requested to reopen his previously denied claim, however, the RO considered for the first time whether service connection for stroke due to head injury was warranted. At such time, the RO considered service treatment records from the period from August 1963 to July 1965, to include some ARNG records for the period of January 1966 to October 1974. The RO determined that service connection was not warranted as the Veteran's service treatment records did not contain any reported events which resembled his contentions of getting into a parachuting accident in service. 

In March 2011, the RO found that the Veteran had not submitted new and material evidence to reopen his previously denied claims. The Veteran then submitted a buddy statement in March 2011 and a September 2011 rating decision reopened the Veteran's claims and confirmed and continued the previous denials.

Notwithstanding a determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

As noted above, the record reflects that a claim for service connection for head injuries was last denied in May 2000 and a claim for service connection for a stroke as due to hear injury was denied in April 2007. The Veteran did not complete a timely appeal, nor was new and material evidence received within one year of either decision.  The rating decisions therefore became final. Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claims for service connection may only be opened if new and material evidence is submitted.

In this instance, the May 2000 and April 2007 rating decisions denied the Veteran's claims for service connection for head injuries and service connection for a stroke on the basis that there was no evidence of an in-service injury. Thus, the Board finds that new and material evidence would consist of evidence that the Veteran was injured in service. 

The evidence received since the May 2000 and April 2007 rating decisions consists of numerous records and documents. Among other things, the Veteran has submitted a statement from a fellow soldier indicating that he observed the Veteran's parachuting accident. Specifically, the letter indicates that he observed two jumpers falling toward the ground suspended basically by a single parachute. He stated that the Veteran fell at a speed considerably greater than normal. Additionally, in August 2010, the Veteran has submitted a statement indicating that after his parachute fall in service, he had bruises on his left hand and right leg as well as a sliced nose. He stated that he also had a headache which lingered for several days and then continued to reoccur for 18 years. He stated that he also began to notice that he experienced trouble reading, writing, and sustaining conversations as a result of the fall. Further, at his Board hearing, he testified that after his fall, he noticed that his mind was not as sharp (it was slower) and he lost a lot of his short-term memory. See April 2017 Board Hearing Transcript, p5. He stated that "it really could take [him] three to four hours to do what the others [did] in ten minutes." He testified that as an Airborne Military Policeman, he would ask other policemen to write people up since it took the Veteran far longer than others. Id. at 10. In addition, he explained that after the fall, a chopper flew in to bring the other parachuter to the hospital. He testified that he initially declined going to the hospital but when he got into the staging area he was struck with "a real severe headache." He then asked to go to the hospital and was told he was no longer allowed and should continue his work. Id.

In addition, the Veteran has submitted articles which indicate that impacts to the head can lead to lasting brain deterioration over time. The Veteran has stated that he believes his fall in-service caused several smaller strokes which ultimately led to left cerebrovascular accident (CVA) with right hemiplegia secondary to embolism in 1982. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran had a parachuting injury in-service and his head injuries and stroke may be related to his service. As this evidence triggers VA's duty to assist, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims of service connection. See 38 C.F.R. § 3.156(a). The Board determines that the claims are reopened and to this extent, the appeal is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for head and facial injuries; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for stroke due to head and facial injuries; to this extent, the appeal is granted.




REMAND

As noted above, the Veteran has submitted evidence indicating that he sustained an in-service injury. Specifically, the Veteran has testified that while in jump school, he got tied up with another jumper which caused his chute to totally collapse. The two men fell quickly to the ground. A soldier who observed the fall stated:

I had already jumped and was securing my jump equipment when I observed two jumpers falling towards the ground suspended basically by a single parachute. Their fall was considerably greater than normal. Upon the two Troopers impacting the ground I ran to the scene and observed one of them to be [the Veteran], whom I knew very well. . . . I observed [the Veteran] had received a bleeding gouge the length of the bridge of his nose due to his helmet straps breaking and his helmet lip impacting his nose. He was also complaining of headache pain."

In August 2010, the Veteran stated that after his accident, his sliced nose healed in two months but his headache lingered for several days and reoccurred for 18 years after the accident. He stated that after the accident, he experienced difficulty with reading, writing, and sustaining conversations. He stated that after exiting the Army, he returned to a civilian job but experienced short-term memory loss, which made his job too difficult, causing him to quit. 

He reported joining the Oklahoma Air National Guard from January 1966 to January 1978. He reported that he originally went for "aero med" but could not remember medical terminology, which he contends was a result of his head injury in-service. He then transferred to loadmaster C-124 aircraft and later to C-130 with cargo air wraps. He stated that he would get confused on equipment checklists so he exited the Air National Guard in January 1978. He also reported going to college but taking less credit hours each semester as he needed to study for 5-8 hours for each hour in lecture, while the normal ratio was 2-3 hours per lecture. 

The Veteran's main contention is as a result of his jump accident, he believed his brain hit the inside of his skull causing contusions which later developed into minor strokes that caused minor damage to the brain each time and gradually the symptoms grew worse (i.e. causing severe headaches, confusion, sleepiness, impaired memory, slurred speech, and irritability) and eventually caused his major stroke, which occurred in August 1982. 

The Veteran has submitted several articles in support of his claims. Specifically, he submitted an article titled "Little-Known Dangers of Head Injury", which indicates that even minor blows to the head can be deadly as it can cause bleeding inside the skull. The article additionally indicates that bleeding inside the skull may not cause symptoms until days, or even weeks, after a head injury occurs. The Veteran additionally submitted an article titled "The Big Idea, Brain Trauma, Lasting Impact", which indicates that new research suggests that even small hits to the head may lead to brain deterioration over time, similar to what football players experience after several hits to the head.

The Board notes that the Veteran has not been provided a VA examination in connection with his claims. VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c)(4). 

Here, treatment records indicate that the Veteran had a stroke. Additionally, the Veteran has described recurrent symptoms which he believes are attributable to his fall in service. For the purposes of this decision, the Board accepts the Veteran's reports of his in-service injury as credible. Further, as the Veteran has indicated that he's continued to have the same symptoms since service, the Board finds that a VA examination is necessary. See McLendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA traumatic brain injury (TBI) examination to determine all current diagnoses relating to the Veteran's reported in-service head injury. 

The examiner is asked to consider that the Veteran has reported symptoms of headaches; confusion; short-term memory loss; difficulty reading, writing, and upholding conversations; and slurred speech. 

Following review of all pertinent records associated with the claims file, the examiner must address:

*   Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke and stroke residuals were caused by, or related to his active duty service, to include his in-service parachute jump injury to the head.  If so, please specifically identify the related residuals.

*   Whether it is at least as likely as not that any residual diagnosed conditions other than his stroke were caused by, or related to the Veteran's reported in-service head injury. 


*   If the examiner finds that the Veteran has a residual diagnosed condition related to the his in-service parachute jump injury other than a stroke, the examiner is also asked to opine whether it is at least as likely as not that the Veteran's stroke was caused by such residuals; AND/OR whether it is at least as likely as not that such residuals aggravated his stroke condition beyond its natural progression. 

*   Whether it is at least as likely as not that the Veteran has any residual facial injury as a result of his service, to include his in-service parachute jump injury.

The examiner is asked to accept the Veteran's reports of his in-service fall as credible.  

The examiner is also asked to comment on the articles submitted by the Veteran which indicate:

*   Head injuries can cause bleeding inside the skull days and weeks after the initial impact.

*   Injuries to the head can lead to lasting brain deterioration over time.

The examiner additionally is asked to consider the Veteran's contentions and explain the medical reasoning why or why not the Veteran's contentions are medical sound. Specifically, the Veteran has contended that as a result of his jump accident, he believed his brain hit the inside of his skull causing contusions which later developed into minor strokes which he never knew about but caused minor damage to the brain each time and gradually the symptoms grew worse (i.e. causing severe headaches, confusion, sleepiness, impaired memory, slurred speech, and irritability) and eventually caused his major stroke, which occurred in August 1982. 

2.   Next, readjudicate the claims on appeal. If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


